Title: To Benjamin Franklin from Thomas Jefferson, 19 June 1784
From: Jefferson, Thomas
To: Franklin, Benjamin



Dear Sir
Boston June 19. 1784.

Supposing that Congress would communicate to you directly the powers committed to yourself, mr. Adams & myself, I have delayed from day to day the honour of writing to you, in hopes that every day would open to me a certainty of the time & place at which I might sail: a French packet will leave N. York early in the next month. By her I mean to take my passage, and may therefore expect in the ordinary course of things to have the pleasure of joining you at Paris in the middle or latter part of August, and of communicating the commissions & instructions under which we are to act. The latter are more special than those heretofore sent. I shall then also have the pleasure of giving you more particular information of the situation of our affairs than I can do by letter. In general I may observe to you that their aspect is encouraging. Congress understanding that mr. Jay was probably on his passage to America, appointed him their Secretary for foreign affairs. It would give me peculiar pleasure to meet with him before my departure and to know that he will act in an office with which we shall be so immediately connected. Congress adjourned on the 3d of June to meet at Trenton on the

first Monday of November, leaving a Committee of the states at the helm during their recess.— I have the pleasure to inform you that mrs. Bache & her family were well when I left Philadelphia which was about three weeks ago. In hopes of joining you nearly as soon as you will receive this I subscribe myself with very sincere esteem & regard Dr Sir Your most affectionate humble servt

Th: Jefferson

 
Addressed: The honourable / Benjamin Franklin esq. / American Minister / at Paris.
Endorsed: Thos Jefferson Esqr June 19. 84—
